FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00343-CV

                                 Trial Court No. 2014C-0199

Carole Ann Wallace

Vs.

Barbara Louise Hernandez
DOCUMENTS FILED                          AMOUNT      FEE PAID BY
Supreme Court chapter 51 fee                $50.00   Carole Ann Wallace
Indigent                                    $25.00   Carole Ann Wallace
Required Texas.gov efiling fee              $20.00   Carole Ann Wallace
Filing                                     $100.00   Carole Ann Wallace
TOTAL:                                     $195.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 8th day of July 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk